Citation Nr: 1216966	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-08 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Propriety of an initial noncompensable evaluation for myofascial pain dysfunction (claimed as bruxism).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty from February 2002 to June 2006.  Her military records show deployments to Iraq in support of Operation Iraqi Freedom and her decorations include the Air Force Outstanding Unit Award with Valor Device, reflecting service under combat conditions.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and a noncompensable evaluation for myofascial pain dysfunction (claimed as bruxism), effective from June 12, 2006.  The Veteran appeals the initial noncompensable rating assigned.

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and her representative if further action is required on their part.


REMAND

The Veteran's service-connected myofascial pain dysfunction may be rated under the Diagnostic Code that most appropriately reflects the primary disabling manifestation of this mandibular disorder.  Potentially applicable rating codes include 38 C.F.R. § 4.73, Diagnostic Code 5325, for evaluating facial muscle injury, which permits, as relevant, consideration of functional impairment due to neuropathy of the seventh (facial) cranial nerve (see 38 C.F.R. § 4.124a, Diagnostic Code 8207).  Otherwise, Diagnostic Code 5325 provides for the assignment of a minimum 10 percent evaluation if the facial muscle injury interferes to any extent with mastication.  

The myofascial pain dysfunction (claimed as bruxism) may also be rated under the schedule for disabling oral and dental condition contained in 38 C.F.R. § 4.150 which, under Diagnostic Code 9904, allows for the consideration of impairment due to malunion of the mandible with slight, moderate, or severe displacement, dependent on the degree of motion and relative loss of masticatory function.  Also potentially applicable are the provisions of Diagnostic Code 9905, whose criteria evaluates impairment based on limitation of motion of temporomandibular articulation on inter-cisal range (providing a minimum 10 percent evaluation for inter-cisal range limited to 31 - 40 millimeters, increasing to a maximum of 40 percent for inter-cisal range limited to zero - 10 millimeters) or range of lateral excursion (with provision of a 10 percent evaluation for range of lateral excursion limited to zero - 4 millimeters).

As relevant, the Veteran's primary contention is that her myofascial pain dysfunction produces disabling symptoms that interfere with her masticatory function.  She contends that she must use aspirin daily for her myofascial pain and that she is limited to eating only soft foods or nutrient drinks.  The Board notes that she is competent to provide an account of her own perceivable symptoms and that her statements are probative evidence if deemed credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, only a trained clinician may present an actual determination as to whether or not the Veteran's myofascial pain dysfunction produces interference with her masticatory function.  [See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992): laypersons who do not possess formal medical training do not have the competence and expertise to present medical commentary, make medical determinations, present objective medical findings, or make medical diagnoses.]

The Board observes that the relevant clinical evidence presently associated with the Veteran's claims file is current only up to July 2009, which is nearly three years ago from the time of this writing.  The evidence includes her VA dental treatment notes dated in October 2006, the report of a June 2008 VA dental examination, and dental treatment notes dated in February 2009 and July 2009.  None of the objective findings presented in these dental records would support the assignment of a compensable evaluation using the criteria contained in Diagnostic Codes 5325, 8207, 9904, and 9905.  In this regard, the June 2008 VA dental examination made a specific finding of no masticatory impairment associated with the Veteran's service-connected myofascial pain dysfunction, and masticatory impairment is otherwise not specifically addressed in the remaining dental records.  Also, the October 2006 VA dental clinic report shows an opening excursion of her mandible to 48 millimeters, which is in excess of the limit of 40 millimeters for a minimum 10 percent rating under Diagnostic Code 9905.

Notwithstanding the evidence discussed above, the Veteran has nevertheless presented a specific contention in her VA Form 9 Substantive Appeal of January 2009 that her myofascial pain dysfunction has worsened and increased in its degree of disability since the time of her original claim in 2006.  In Weggenmann v. Brown, 5 Vet. App. 281 (1993), the United States Court of Appeals for Veterans Claims held that where a veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.

As impairment of masticatory function is a specific clinical finding that must be presented by a trained clinician and not by the Board as finder-of-fact (see Colvin v. Derwinski, 1 Vet. App. 171 (1991)), and as the medical and dental evidence currently of record is too old to provide a usable picture of the present state of her mandibular disability for rating purposes, the case should be remanded to the AMC for further evidentiary development, to include obtaining all current relevant dental treatment records and scheduling the Veteran for the appropriate VA compensation examination, in which the examiner will review the Veteran's relevant clinical history and provide detailed clinical findings addressing whether or not her myofascial pain dysfunction is manifested by impairment of masticatory function; functional impairment due to neuropathy of the seventh (facial) cranial nerve; malunion of the mandible with slight, moderate, or severe displacement, dependent on the degree of motion and relative loss of masticatory function; and/or limitation of motion of temporomandibular articulation on inter-cisal range or range of lateral excursion.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain the names and addresses of all medical and dental care providers, both VA and non-VA, that treated the Veteran for her myofascial pain dysfunction (and bruxism), since July 2009 (the date of the most current clinical evidence associated with her claims file).  After obtaining the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, to provide the Veteran with the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the RO must arrange for the Veteran to undergo the appropriate VA examination for the purpose of ascertaining the current nature and extent of severity of her service-connected myofascial pain dysfunction (to include bruxism).  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  

(a)  All pertinent symptomatology and findings must be reported in detail.  The examiner should provide a detailed assessment as to whether or not there is limitation of motion of the Veteran's temporomandibular articulation on inter-cisal range or range of lateral excursion and, if so, the degree of limitation of motion measured in millimeters.  The examiner should note the point at which motion becomes painful.  

(b)  The examiner must determine whether or not the Veteran's service-connected myofascial pain dysfunction is manifested by impairment of masticatory function to any degree.

(c)  The examiner must determine whether or not the Veteran's service-connected myofascial pain dysfunction is manifested by functional impairment due to neuropathy of the seventh (facial) cranial nerve.

(d)  The examiner must determine whether or not the Veteran's service-connected myofascial pain dysfunction is manifested by malunion of the mandible and, if so, to characterize the degree of displacement as being slight, moderate, or severe, dependent on the degree of motion and relative loss of masticatory function.  

3.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for her failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, the RO should readjudicate the Veteran's claim of entitlement to an initial compensable evaluation for myofascial pain dysfunction (claimed as bruxism).  If the maximum benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

